Citation Nr: 0423622	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-18 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to October 
1967.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in April 2003, and a 
statement of the case (SOC) was issued in June 2003.  The 
veteran filed a substantive appeal in July 2003.  

As a preliminary matter, the Board notes that, in a December 
1998 statement, the veteran requested nonservice-connected 
pension benefits in connection with his claimed PTSD.  As 
this matter has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.	All notification and development needed to fairly 
adjudicate the claim on appeal has been completed.

2.	The record includes a diagnosis of PTSD, associated with 
the veteran's reported experiences during service.   

3.	The veteran did not engage in combat with the enemy during 
service.

4.	The veteran's only claimed in-service stressful experience 
has not been corroborated by service records or other 
credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to attempt to 
independently corroborate any other in-service stressful 
experience.




CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.       §§ 1110, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  Through the June 2003 SOC, and the RO's 
letters of March 1999, July 1999, April 2000, and February 
2004, the RO notified the veteran of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded numerous opportunities to present evidence 
and argument in support of his claim.  In its March 1999 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, as well as requested that the veteran 
submit any service medical records (SMRs) in his possession.  
The RO further requested that the veteran submit a personal 
statement providing the dates and places of his military 
assignments and his related duties, specific details with 
respect to the claimed in-service stressful event(s), and a 
description of any medical or mental health treatment the 
veteran has received.  In a July 1999 letter, the RO 
requested that the veteran provide the date of the incident 
he had alleged as an in-service stressful experience.  
Thereafter, in April 2000, the RO sent to the veteran 
correspondence requesting that he provide medical evidence 
showing a current diagnosis of PTSD, any evidence of 
participation in combat during service, and any lay 
statements from other individuals who witnessed the claimed 
stressful event.  The RO also requested from the veteran any 
information that would assist in attempts to independently 
corroborate his claimed stressor, including a detailed 
description of the incident, the date of the incident or 
approximate date within 2-3 months, the veteran's unit 
designation, and the names and unit designations of other 
individuals involved in the claimed event.  The RO enclosed a 
copy of a PTSD questionnaire requesting detailed information 
on the alleged stressor.

Additionally, in a February 2004 letter, the RO again 
requested that the veteran provide authorization to enable it 
to obtain any outstanding private medical records, and 
requested that the veteran provide information to enable it 
to obtain any outstanding records from Federal agencies.  The 
RO further informed the veteran of the opportunity to submit 
any additional evidence or information in support of his 
claim.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that a 
lack of such a pre-
adjudication notice was not prejudicial to the claimant.  See 
38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.     § 7261(a)], 
the Court shall take due account of the rule of prejudicial 
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  As indicated 
above, the RO issued the June 2003 SOC explaining what was 
needed to substantiate the claim for service connection for 
PTSD within one-year of the August 2002 rating decision on 
appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of March 1999, July 1999, April 2000, and February 
2004.  In response, the veteran submitted personal statements 
dated March 1999 and October 1999, a February 2000 letter 
from Dr. J. Cooper, private psychiatrist, and a May 2000 
response to the PTSD questionnaire sent by the RO.  The 
veteran also submitted along with this questionnaire a copy 
of an undated article discussing the operational history of 
the ship on which the veteran was stationed during service, a 
biographical extract on the ship's commanding officer, a 
December 1996 newspaper article providing biographical 
information about a serviceman from the veteran's unit, a 
copy of a training certificate from service, and an 
additional personal statement.  The veteran additionally 
informed the RO in June 1999 that he had been receiving 
psychiatric treatment from three private physicians in his 
home country of Australia since as early as 1987.  Although 
the RO has not obtained these private treatment records, the 
Board notes that there has been no resulting prejudice to the 
veteran, as these records do not pertain to the determinative 
question in this case, which, as stated below, is whether 
there is a verified stressful experience from during service.  
Also, following the above-mentioned letters on the duty to 
notify and assist, the veteran did not identify any other 
outstanding medical treatment records, to include any 
treatment at VA facilities.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  The veteran has been given 
opportunities to submit evidence to support his claim, and 
has submitted numerous personal statements, a February 2000 
letter from Dr. J. Cooper, a private psychiatrist, and a May 
2000 response to the PTSD questionnaire sent by the RO, along 
with an article on the history of the ship on which the 
veteran was stationed, biographical information on the ship's 
commanding officer and another serviceman, and a training 
certificate.  Also, as previously noted, the fact that the RO 
has not yet obtained outstanding private psychiatric records 
since 1987 is not prejudicial in this case, as the 
determinative matter in this case is whether there is 
credible evidence of an in-service stressful experience.  
Significantly, the veteran has not identified any additional 
outstanding pertinent evidence that has not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.




II.	Background

The veteran served on active duty in the Navy from July 1964 
to October 1967.  The veteran's service personnel records 
indicate that he served as a Lieutenant Junior Grade aboard 
the U.S.S. Orleck, to include a period of service in Vietnam.

SMRs are negative for any symptoms of or treatment for a 
psychiatric condition.  

In a November 1998 statement, the veteran contended that he 
had been receiving treatment at a veteran's counseling 
service in his home country, Australia, since 1987, and he 
requested service connection for PTSD.

In a June 1999 letter, the veteran stated that during service 
he was an officer aboard the U.S.S. Orleck, where his 
responsibilities included acting as a communications officer, 
and standing watch on the ship's bridge and combat 
information center.  He alleged that he received combat pay 
for a period of 16 months from 1965 to 1966. The veteran then 
stated that on one night in particular during service, his 
ship was involved in an amphibious assault upon an area of 
the Vietnamese shore.  He stated that during the assault, 
numerous Vietnamese non-combatant civilians left the shore 
area in boats and moved out towards the sea, in order to 
avoid the assault, and crew members acting on orders from a 
commanding officer fired upon the civilians with the fixed 
machine guns on board the ship.  According to the veteran, he 
was present on the deck during this operation, and he 
witnessed the death of many of these civilians.  As a result 
of this incident, the veteran stated, he presently 
experiences anger, fear, and guilt, and also often undergoes 
panic and rage when confronted by violence, both actual and 
threatened.         

In his October 1999 correspondence with the RO, the veteran 
stated that he was forced to take significant time away from 
his job as a result of his PTSD symptoms, and that his PTSD 
condition was debilitating to the extent that it might 
require hospitalization in the near future.  

A February 2000 letter from Dr. J. Cooper, a private 
psychiatrist, documents a diagnosis of PTSD and a secondary 
Major Depressive Disorder.  Dr. Cooper stated that the 
veteran has had PTSD symptoms with fluctuating severity since 
1967, and that he had to prematurely retire from his 
profession as a school teacher primarily because of his PTSD.  
This psychiatrist further stated that a traumatic event 
underlying his diagnosis of PTSD was the veteran's reported 
incident during service of witnessing the death of Vietnamese 
civilians while present on the deck of the U.S.S. Orleck. 

In May 2000, the veteran returned the PTSD questionnaire sent 
from the RO, with a notation on it that the RO should refer 
to the attached documentation.  This documentation consisted 
of an undated article discussing the operational history of 
the U.S.S. Orleck, on which the veteran had highlighted the 
involvement of the ship in an amphibious assault operation 
entitled "Operation Starlight," and other similar 
operations.  Other documents submitted included a 
biographical extract of the Orleck's commanding officer from 
1964 to 1966, a December 1996 newspaper article providing 
biographical information about a serviceman from the 
veteran's unit, and a service personnel record documenting 
that the veteran completed a training course for prospective 
communications officers on December 10, 1965.  The veteran 
also submitted another personal statement, in which he stated 
that he was unable to recall the precise date of the alleged 
incident, but that the approximate time period when it 
occurred was after July 1965 and before March 1965, to 
exclude the time frame on or around December 10, 1965 when 
the veteran was undergoing the above-mentioned training.  In 
this statement, the veteran additionally identified the names 
of fellow servicemen who witnessed the alleged incident, 
although he indicated that it would be difficult to obtain 
supporting statements from these individuals because he had 
resided continuously in Australia since service, and had long 
ago lost contact with these individuals.    

In a May 2002 letter, the United States Armed Services Center 
for Unit Records Research (Unit Records Center) stated that 
it had searched through command histories and ship's history 
for the U.S.S. Orleck for the years 1965 through 1967, and 
that these sources documented that the Orleck provided Naval 
gunfire support and harassment and interdiction support in 
August 1965, November 1965 to December 1965, and March 1966 
to April 1966.  The Unit Records Center also stated that it 
had reviewed deck logs for the Orleck, and that none of these 
sources documented the specific incident claimed by the 
veteran.   

The Unit Records Center enclosed copies of the command 
histories and ship's history along with its May 2002 letter.  
The ship's history in particular contains references to the 
Orleck's gunfire support operations with respect to Operation 
Starlight in July 1965, and other amphibious assault 
operations subsequently conducted in Vietnam.  No further 
details are provided with respect to these operations.    

In its August 2002 rating decision, the RO denied service 
connection for PTSD.  The veteran thereafter perfected an 
appeal of this decision.

In his July 2003 substantive appeal, the veteran contended 
that his involvement during service in providing support to 
amphibious assault operations, as well as his receipt of 
combat pay for a period of 16 months, required that his lay 
testimony be considered sufficient to support his claimed 
stressor under 38 U.S.C.A. 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304(f) (2003).  The veteran also stated that the alleged 
incident may not have been documented in the deck logs and 
other pertinent service records because it involved a 
classified operation.   

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD ; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. 3.304(f) (2003).  
[Parenthetically, the Board notes that the version of the law 
in effect at the time the veteran initially filed his claim 
for service connection for PTSD required a "clear" 
diagnosis of PTSD; that requirement has since been 
eliminated.  As regards the first of the three regulatory 
criteria, the revised version requires only a diagnosis 
rendered in accordance with 38 C.F.R.§ 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 67 
Fed. Reg. 10330- 10332 (March 7, 2002).]. 

In this case, the evidence of record includes a February 2000 
letter from a private psychiatrist treating the veteran, 
documenting a medical diagnosis of PTSD.  However, even 
assuming that the veteran has met the first criteria for 
establishing service connection for the condition-a 
diagnosis of PTSD rendered in accordance with the DSM-IV-the 
Board finds that in this case, the claim must nonetheless 
fail because another essential criterion-credible evidence 
that the claimed stressor actually occurred-has not been 
met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f) (2003); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See                38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98. 
  
Considering the evidence of record (to include the veteran's 
own assertions) in light of the above, the Board finds that 
the evidence does not establish that the veteran engaged in 
combat with the enemy during service.  The veteran's service 
personnel records and DD Form 214 confirm that he served as a 
Lieutenant Junior Grade aboard the U.S.S. Orleck, and that 
his military occupational specialties during service were 
communications and navigation.  The Board also points out 
that the DD-214 does not denote that the veteran received any 
medals indicative of combat service.  Furthermore, the 
records obtained from the Unit Records Center pertaining to 
the Orleck confirm that it helped provide gunfire support for 
amphibious assault operations off the shore of Vietnam, but 
do not refer to any specific combat-related incidents during 
the time period that the veteran served.  Nor does the 
veteran at any point refer to having personally participated 
in events constituting an actual fight or encounter with a 
hostile unit or instrumentality.  The veteran has asserted 
that he received combat pay during a 16 month period; 
however, the Board notes that receipt of combat pay would not 
necessarily entail actual participation in combat, 
particularly in light of the ship's history and command 
history reports for the Orleck showing that it was involved 
in non-combat operations during much of the time period that 
the veteran served, and the veteran's own assertion.  Absent 
evidence that the veteran engaged in combat with the enemy, 
the veteran's lay statements, alone, are not sufficient to 
establish the occurrence of any in-service stressor; rather, 
corroborating evidence is needed to support the claim for 
service connection.  See 38 C.F.R. § 3.304(f) (2003); 
Zarycki, 6 Vet. App. at 98. 

The veteran has had numerous opportunities to set forth his 
allegations in response to requests from the RO for specific 
information regarding any claimed stressful events in 
service.  The one stressful experience that the veteran has 
identified was an incident in which Vietnamese non-combatant 
civilians were fired upon by the U.S.S. Orleck, as they left 
the shore area in boats during an amphibious assault.  To 
support the occurrence of this stressor, the veteran has 
submitted an article on the history of the Orleck, as well as 
biographical information on various crew members.  However, 
this evidence indicates only that the Orleck provided gunfire 
support for various amphibious assault operations, and 
includes no further details on these support functions, or 
any references to the incident alleged by the veteran.  Also, 
while the veteran has identified the names of various fellow 
servicemen who might have witnessed the alleged incident, he 
has not submitted any statements from these individuals.  

Using information supplied by the veteran, the RO has 
obtained from the Unit Records Center the ship's history, 
command histories, and deck logs pertaining to the U.S.S. 
Orleck.  These records confirm the Orleck's involvement in 
supporting various amphibious assault operations, but do not 
provide further details as to the role of the ship in these 
operations, or specific references to the alleged incident.   

Moreover, there is no indication that any further attempts by 
the RO to corroborate the claimed stressor are warranted, 
inasmuch as the veteran has not been able to provide a more 
specific time period for when the claimed incident occurred 
other than an approximate six-month time frame.  Nor has the 
veteran has not provided any details of any other stressful 
in-service experience(s).  At this juncture, then, there is 
no verified or verifiable in-service stressful experience to 
support a diagnosis of PTSD; hence, further development of 
the claim is not warranted.
      
Absent credible supporting evidence of a claimed in-service 
stressful experience, the requirements for service connection 
for PTSD have not been met.  Under these circumstances, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

The claim for service connection for PTSD is denied.


                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



